DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed March 5, 2021 has been entered.  Claims 1 and 23 are currently amended.  Claims 30 and 31 are new.  Claims 1-14, 18-20, 23, 25 and 28-31 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13, 14, 18-20, 25 and 28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the molten web is configured to hit the surface of the chill roll within a distance of less than 3 inches”.  However, the casting limitation in claim 1 allows for the use of “an air knife, an air 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 9-13, 18, 19, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) alone or further in view of Vignola et al. (US 2012/0217682).
Regarding claims 1 and 30, Cancio et al. teach a process for making a microporous breathable film (paragraphs [0010], [0035]) comprising the steps of extruding a composition comprising a polyolefin and an inorganic filler to form a molten web (paragraphs [0010], [0035], [0038]), casting a molten web against a surface of a chill roll using an air knife and/or a vacuum box to form a quenched film monolayer (paragraph [0031] – air knife or vacuum box, inclusion of a nonwoven/additional layer is optional; paragraphs [0032], [0036], [0038] – one layer is in view), and stretching a quenched film monolayer to form a microporous breathable film, wherein the stretching comprises cross-directional intermeshing gear stretching (paragraphs [0013], [0031], [0032], [0048]-[0051], [0060[) and machine direction stretching (paragraphs [0008], [0012], [0013], [0031], [0032], [0052], [0052], [0057], [0060]). Cancio et al. make clear that the IMG stretching can be both CD-IMG and MD-IMG or just either one of CD-IMG and MD-IMG (paragraphs [0013], [0032], [0040], and [0055] – “and/or”).  As such, Cancio et al. disclose a process that does not include MD-IMG stretching. 

Cancio et al. teach the stretched film can have a preferable basis weight/thickness ranging from 6 to 50 gsm, which overlaps the claimed range (paragraph [0037]).  Additionally, Cancio et al. exemplify a basis weight of 13.9 gsm and an elongation at break/strain at peak machine direction of 142% (Table 7 IV-E).  Further, Tables 4 and 5 provide examples at 45 gsm and 37 gsm with corresponding elongations at break/strain at peak machine of 296% and 218%. These provide evidence and a suggestion that when thinning down to lower values within the disclosed range of Cancio (e.g. a basis weight of less than 12 gsm), corresponding values for strain at peak machine direction would still be reasonably expected to be within the claimed range from materials and methods set forth by Cancio et al. 
Further, Figure 3 of Cancio et al. appears to suggest an embodiment wherein nipping roller (25) is not utilized (i.e. (33) and (34) are utilized instead of (23) and (25)). However, Cancio et al. do not explicitly state roller (25) is not utilized and the examiner anticipates an argument saying that it could conceivably be present but not shown (note: the specification of Cancio et al. does not explicitly state whether the roller (25) is or is not utilized in the Figure 3 configuration).  
However, each of  Drysdale et al. (paragraph [0097]), Inglis (paragraph [0017]), DiPoto (Figure 7; col. 8, lines 16-40) and Metz (Abstract; Figures 1 and 2) teach analogous methods wherein the web is cast against a roll without the use of a nipping roller, but use a vacuum box and/or air knife instead without necessarily employing a nipping roller.
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cancio et al. and any one of the secondary references and to have utilized pinning methods other than a nipping roller, such as a vacuum box and an air knife, in the method of the Cancio et al., as suggested by the references, for the purpose, as suggested by the references, of utilizing an art recognized suitable and alternative pinning means known to be effective to produce a uniform film while not utilizing more pinning means than necessary.
Cancio et al. do not explicitly teach the molten web is configured to hit the surface of the chill roll within a distance of less than about 3 inches (claim 1) or less than or equal to about 1 inch (claim 30).
However, each of Cancio et al. ‘058 (paragraph [0075]), Inazawa et al. (Abstract; paragraphs [0027], [0043], [0048] and [0087]; Figures 1-6 and 9), Cancio et al. ‘463 (Abstract; col. 2, lines 15-46; claims 1-3) or Hodgson, Jr. (col. 1, line 10-col. 2, line 42; col. 4, lines 24-50; Example 1 – 1”) disclose analogous methods wherein the web is configured to hit the surface of the chill roll at a distance that is within or overlaps the claimed ranges.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. with any one of the secondary references and to have configured the molten web of Cancio et al. to hit the surface of the chill roll within a distance of less than about 3 inches (claim 1) or less than or equal to about 1 inch (claim 30), as suggested by any one of the secondary references, for the purpose, as suggested by Cancio et al. ‘058 of using a gap known in the cast breathable film art to be effective at producing a film with a suitable amount of melt curtain stretch prior to further processing, or for the purpose, as suggested by Inazawa et al., of preventing necking-in of the film during casting, or for the purpose, as suggested by Cancio et al. ‘463, of reducing draw resonance and facilitating increased production rates, or for the purpose, as suggested by Hodgson, Jr., of producing a cast film in an art recognized suitable 
Further, as to the strain at peak machine direction value being at least about 125% and a dart impact strength being greater than about 90 grams for a film having a basis weight of less than about 12 gsm, the combination teaches and suggests the same claimed and disclosed process and employs the same claimed and disclosed materials in the same claimed and disclosed manner. Cancio et al. disclose and exemplify basis weights within the claimed range and the combination suggests each of the required process steps.  The instant specification appears to attribute the asserted improvement to physical properties, such as strain at peak machine direction and dart impact, to the casting limitation set forth in the claimed invention (paragraph [0027] of the published application).  This is presumably in comparison to what is described as conventional embossing methods (Table 2) or blown film methods (Table 8).  As the combination of prior art teaches the same claimed and disclosed casting process, as well as all of the other method limitations, the evidence of record supports the conclusion that the same claimed properties would be realized by the practice of the combined method (e.g. strain at peak machine direction and dart impact strength).  It is noted that Cancio et al. alone also do not require embossing of the film (paragraphs [0012], [0031], [0032] and [0039]).  As such, the combination of references is understood to properly render the claimed invention prima facie obvious. It follows from a technical and rational basis that the same claimed effects and physical properties would be realized/rendered prima facie obvious from the practice of the claimed invention.
As set forth above, the combination is understood to render the claims prima facie obvious.  Alternatively, Vignola et al. teach an analogous process for producing cast polyolefin films wherein the physical properties of the polyolefin films, such as dart impact strength and elongation properties, can be substantially improved with the addition of an interpolymer in an amount ranging from 0.1% to 25% (e.g. 2%, 5%, 10%) to the polyolefin (Abstract; paragraphs 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Vignola et al. and to have added an interpolymer to the polyolefin/polyethylene of Cancio et al., as suggested by Vignola et al., for the purpose, as suggested by Vignola et al., of improving the mechanical/physical properties of the film of Cancio et al. (e.g. for suitable applications, to differentiate the product, to facilitate further reductions in basis weight). 
As to claims 2-4, Cancio et al. teach the polyolefin can be LLDPE (paragraphs [0032], [0036], [0038], [0059]).
As to claim 6, Cancio et al. teach the polyolefin can be polypropylene (paragraphs [0035] and [0038]).
As to claims 7 and 9-11, Cancio et al. teach the preferred composition contains about 40% to about 60% of inorganic filler particles/calcium carbonate (paragraph [0038]) and exemplify 55% and 52.8% (Examples I and II).
As to claims 12 and 13, Cancio et al. teach the molten web is cast against the surface of the chill roll with a vacuum box (34) or an air knife (23) (paragraph [0031]).
As to claim 18, Cancio et al. teach at least a portion of the stretching is performed within the claimed temperature range (paragraph [0036]; Table 1 and Table 2).
As to claim 19, Cancio et al. teach annealing the microporous film (claim 49).
As to claim 25, Cancio et al. teach laminating a support to the film after the step of stretching (claim 51, paragraph [0038]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US , as applied to claims 1-4, 6, 7, 9-13, 18, 19, 25 and 30 above, and further in view of Topolkaraev et al. (US 2013/0210621). 
As to claim 5, the combination teaches the method set forth above and Cancio et al. further teach the polyolefin is a polyethylene, such as LLDPE (paragraphs [0032], [0036], [0038], [0059]).  Cancio et al. do not teach the polyolefin is metallocene catalyzed.  However, Topolkaraev et al. teach an analogous method wherein the polyolefin is preferably formed with a metallocene catalyst (paragraphs [0037]-[0043]). 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Topolkaraev et al. and to have formed the LLDPE of Cancio et al. with a metallocene catalyst, as suggested by Topolkaraev et al., for the purpose, as suggested by Topolkaraev et al. of producing a polymer having well-controlled properties (e.g. distribution, controlled branching, polydispersity, isotacticity). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-4, 6, 7, 9-13, 18, 19, 25 and 30 above, and further in view of Wright et al. (US 2008/0233375).
As to claim 8, the combination teaches the method set forth above. Cancio et al. teach the inorganic filler can be calcium carbonate, but do not disclose the particle size of the material.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Wright et al. and to have employed calcium carbonate having the particle size disclosed by Wright et al. as the calcium carbonate in the method of Cancio et al., for the purpose, as suggested by the references, of utilizing a form/particle size of calcium carbonate known in the art suitable for forming a desired size/amount of voiding/cavitating and that was known to be suitably and effectively processed.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-4, 6, 7, 9-13, 18, 19, 25 and 30 above, and further in view of Lopatin (US 4,874,567).
As to claim 14, Cancio et al. teach cooling the roller to a temperature of between 70-160°F (paragraph [0032]) which overlaps the claimed range and suggest the temperature is readily optimized as a routine expedient (paragraph [0031], but do not make clear that the temperature is maintained with cooling fluid passing through the roll.  However, Lopatin teaches an analogous method wherein the temperature of the fluid in the chill roll is controlled by circulating temperature controlled fluid through its core (col. 5, lines 28-32).
Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Cancio et al. and Lopatin and to have controlled the temperature of a fluid circulating through the core in the method of Cancio et al., as suggested by Lopatin, for .    

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-4, 6, 7, 9-13, 18, 19, 25 and 30 above, and further in view of Paulino et al. (US 2013/0295395).
As to claim 20, the combination teaches the method set forth above.  While Cancio et al. teach the film may be annealed (claim 49), Cancio et al. do not teach annealing at the claimed temperature.  However, Paulino et al. teach an analogous method wherein the film is annealed at a temperature which overlaps the claimed range and suggests optimizing of annealing conditions as a result effective variable (paragraphs [0015], [0017], and [0026]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Paulino et al. and to have annealed the film of Cancio et al., as suggested by Paulino et al., for the purpose, as suggested by the references of relieving stress and controlling heat shrinkage of the film.

Claims 23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and Paulino et al. (US .
Regarding claims 23 and 31, Cancio et al. teach a process for making a microporous breathable film (paragraphs [0010], [0035]) comprising the steps of extruding a composition comprising a polyolefin, such as polyethylene or polypropylene ([0032], [0036], [0035], [0038], [0059]), and an inorganic filler, such as calcium carbonate (paragraph [0038] at amounts greater than 50% by weight (Examples I and II), to form a molten web (paragraphs [0010], [0035], [0038]), casting a molten web against a surface of a chill roll using an air knife and/or a vacuum box, to form a quenched film monolayer (paragraph [0031] – air knife or vacuum box, inclusion of a nonwoven/additional layer is optional; paragraphs [0032], [0036], [0038] – one layer is in view), and stretching a quenched film monolayer to form a microporous breathable film, wherein the stretching comprises cross-directional intermeshing gear stretching (paragraphs [0013], [0031], [0032], [0048]-[0051], [0060[) and machine direction stretching (paragraphs [0008], [0012], [0013], [0031], [0032], [0052], [0052], [0057], [0060]). Cancio et al. make clear that the IMG stretching can be both CD-IMG and MD-IMG or just either one of CD-IMG and MD-IMG (paragraphs [0013], [0032], [0040], and [0055] – “and/or”).  As such, Cancio et al. disclose a process that does not include MD-IMG stretching. 
As set forth above, Cancio et al. teach that the microporous breathable can be a single layer/monolayer when it is extruded, cast, and stretched and that the composition comprises a polyolefin and an inorganic filler (paragraph [0038], Examples I and II); that the quenching on the chill roll is facilitated with the use of an air knife and/or vacuum box (paragraph [0031]); and that the produced material is stretched in the machine direction (MDO and in some cases MD-IMG) and is stretched in the transverse direction with cross-directional intermeshing (Example II).  While Cancio et al. teach the film may be annealed (claim 49), Cancio et al. do not teach annealing at the claimed temperature.  However, Paulino et al. teach an analogous method 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Paulino et al. and to have annealed the film of Cancio et al., as suggested by Paulino et al., for the purpose, as suggested by the references of relieving stress and controlling heat shrinkage of the film.
Cancio et al. teach the stretched film can have a preferable basis weight/thickness ranging from 6 to 50 gsm, which overlaps the claimed range (paragraph [0037]).  Additionally, Cancio et al. exemplify a basis weight of 13.9 gsm and an elongation at break/strain at peak machine direction of 142% (Table 7 IV-E).  Further, Tables 4 and 5 provide examples at 45 gsm and 37 gsm with corresponding elongations at break/strain at peak machine of 296% and 218%. This provides evidence and a suggestion that when thinning down to lower values within the disclosed range of Cancio (e.g. basis weight of less than 12 gsm), corresponding values for strain at peak machine direction would still be reasonably expected to be within the claimed range from materials and methods set forth by Cancio et al. 
Further, Figure 3 of Cancio et al. appears to suggest an embodiment wherein nipping roller (25) is not utilized (i.e. (33) and (34) are utilized instead of (23) and (25)). However, Cancio et al. do not explicitly state roller (25) is not utilized and the examiner anticipates an argument saying that it could conceivably be present but not shown (note: the specification of Cancio et al. does not explicitly state whether the roller (25) is or is not utilized in the Figure 3 configuration).  
However, each of  Drysdale et al. (paragraph [0097]), Inglis (paragraph [0017]), DiPoto (Figure 7; col. 8, lines 16-40) and Metz (Abstract; Figures 1 and 2) teach analogous methods 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cancio et al. and any one of the secondary references and to have utilized pinning methods other than a nipping roller, such as a vacuum box and an air knife, in the method of the Cancio et al., as suggested by the references, for the purpose, as suggested by the references, of utilizing an art recognized suitable and alternative pinning means known to be effective to produce a uniform film while not utilizing more pinning means than necessary.
Cancio et al. do not explicitly teach the molten web is configured to hit the surface of the chill roll within a distance of less than about 3 inches (claim 23) or less than or equal to about 1 inch (claim 31).
However, each of Cancio et al. ‘058 (paragraph [0075]), Inazawa et al. (Abstract; paragraphs [0027], [0043], [0048] and [0087]; Figures 1-6 and 9), Cancio et al. ‘463 (Abstract; col. 2, lines 15-46; claims 1-3) or Hodgson, Jr. (col. 1, line 10-col. 2, line 42; col. 4, lines 24-50; Example 1 – 1”) disclose analogous methods wherein the web is configured to hit the surface of the chill roll at a distance that is within or overlaps the claimed ranges.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. with any one of the secondary references and to have configured the molten web of Cancio et al. to hit the surface of the chill roll within a distance of less than about 3 inches (claim 23) or less than or equal to about 1 inch (claim 31), as suggested by any one of the secondary references, for the purpose, as suggested by Cancio et al. ‘058 of using a gap known in the cast breathable film art to be effective at producing a film with a suitable amount of melt curtain stretch prior to further processing, or for the purpose, as suggested by Inazawa et al., of preventing necking-in of the film during casting, or for the purpose, as suggested by Cancio et 
Further, as to the strain at peak machine direction value being at least about 80% and the dart impact strength being greater than about 90 gsm for a film having a basis weight of less than about 12 gsm, the combination teaches and suggests the same claimed and disclosed process and employs the same claimed and disclosed materials in the same claimed and disclosed manner. Cancio et al. disclose and exemplify basis weights within the claimed range and the combination suggests each of the required process steps.  The instant specification appears to attribute the asserted improvement to physical properties, such as strain at peak machine direction, to the casting limitation set forth in the claimed invention (paragraph [0027] of the published application).  This is presumably in comparison to what is described as convention embossing methods (Table 2) or blown film methods (Table 8).  As the combination of prior art teaches the same claimed and disclosed casting process, as well as all of the other method limitations, the evidence of record supports the conclusion that the same claimed properties would be realized by the practice of the combined method (e.g. strain at peak machine direction).  It is noted that Cancio et al. alone also do not require embossing of the film (paragraphs [0012], [0031], [0032] and [0039]).  As such, the combination of references is understood to properly render the claimed invention prima facie obvious.  
As set forth above, the combination is understood to render the claims prima facie obvious.  Alternatively, Vignola et al. teach an analogous process for producing cast polyolefin films wherein the physical properties of the polyolefin films, such as dart impact strength and elongation properties, can be substantially improved with the addition of an interpolymer in an amount ranging from 0.1% to 25% (e.g. 2%, 5%, 10%) to the polyolefin (Abstract; paragraphs [0004], [0020], [0079], [0094], [0098], [0099], [0116], [0127], [0207] – tailor the results; Tables 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. and Vignola et al. and to have added an interpolymer to the polyolefin/polyethylene of Cancio et al., as suggested by Vignola et al., for the purpose, as suggested by Vignola et al., of improving the mechanical/physical properties of the film of Cancio et al. (e.g. for suitable applications, to differentiate the product, to facilitate further reductions in basis weight). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-4, 6, 7, 9-13, 18, 19, 25 and 30 above, alone or further in view of Ueda (US 2010/0216963) and/or Brady et al. (US 2003/0168776).
As to claim 28, the combination teaches the method set forth above.  Cancio et al. do not teach the stretching is performed in a separate manufacturing process that is not in-line with formation of the quenched film (i.e. the stretching is performed offline). However, changing between continuous and batch processes is understood to be prima facie obvious (MPEP 2144.04 V E) in light of the other known form of the process. Alternatively, Ueda (paragraph [0228]) and Brady et al. (paragraphs [0075]-[0082] and [0093]; Figure 1) teach analogous processes wherein the stretching is performed offline.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. with Ueda and/or Brady et al. and to have performed MD and CD-IMG stretching in the .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and Paulino et al. (US 2013/0295395) and any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 23 and 31 above, alone or further in view of Ueda (US 2010/0216963) and/or Brady et al. (US 2003/0168776).
As to claim 29, the combination teaches the method set forth above.  Cancio et al. do not teach the stretching is performed in a separate manufacturing process that is not in-line with formation of the quenched film (i.e. the stretching is performed offline). However, changing between continuous and batch processes is understood to be prima facie obvious (MPEP 2144.04 V E) in light of the other known form of the process. Alternatively, Ueda (paragraph [0228]) and Brady et al. (paragraphs [0075]-[0082] and [0093]; Figure 1) teach analogous processes wherein the stretching is performed offline.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Cancio et al. with Ueda and/or Brady et al. and to have performed MD and CD-IMG stretching in the method of Cancio et al. in an offline stretching process, as suggested by the secondary references, for the purpose, as suggested by the references of facilitating the production of a stretched film in an efficient and convenient manner (e.g. accounting for line speed differences, utilizing existing equipment found in an offline location).
s 1-13, 18-20, 23, 25, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of either one of Brady et al. (US 2003/0168776) or McAmish et al. (US 2004/0157333) alone or further in view of Vignola et al. (US 2012/0217682).
Regarding claims 1 and 30, Middlesworth et al. teach a process for making a microporous breathable film (Abstract; col. 1, lines 6-11; col. 2, lines 37-44) comprising the steps of extruding (col. 4, lines 31-37; Table 1a) a composition comprising a polyolefin (col. 4, lines 11-30) and an inorganic filler (col. 5, line 64-col. 6, line 37) to form a molten web (Abstract; col. 2, lines 6-15; col. 4, lines 31-37; Table 1a), casting the molten web against a surface of a roll to form a monolayer (col. 4, lines 31-37), and stretching the monolayer to form the microporous breathable film (col. 4, lines 12-16; col. 6, line 47-col. 7, line 1; Table 2).  Middlesworth et al. exemplify a basis weight of 12.1 gsm (Example 15; 12.1 gsm is “less than about 12 gsm”) and also suggest basis weights as low as 10 gsm (Figure 1) and disclose strain at peak machine direction/elongation at break of at least about 125% (Examples 24 and 25 which are at values of 346.4% and 293.7%; Example 15 at 177.2%).  
Middlesworth et al. teach casting the film, but do not explicitly teach the casting is performed by using an air knife, air blanket, a vacuum box, or a combination thereof, and without use of a nip in order to produce a quenched film.  However, each of Drysdale et al. (paragraph [0097]), Inglis (paragraph [0017]), DiPoto (Figure 7; col. 8, lines 16-40) and Metz (Abstract; Figures 1 and 2) teach analogous methods wherein the web is cast against a quenching cast roll without the use of a nipping roller, but with the use of a vacuum box and/or air knife instead.
prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Middlesworth et al. and any one of the secondary references and to have cast the film of Middlesworth upon a quenching casting roll without the use of a nip, but with a vacuum box and/or air knife, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of pinning the film to the casting roll in order to effectively cool the film and in order to form a uniform film. 
Middlesworth et al. teach machine direction stretching and cross directional stretching, but do not teach intermeshing gear cross directional stretching (col. 6, lines 48-55).  However, McAmish et al. (paragraph [0023]) teach machine direction stretching and CD-IMG stretching utilized together, without MD-IMG stretching, and Brady et al. teach the cross-directional stretching performed on a film can be CD-IMG stretching (paragraphs [0075]-[0093]) with no MD-IMG required.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth and either one of McAmish et al. and Brady et al. and to have both MD stretched and CD-IMG stretching the film of Middlesworth et al., as suggested by the secondary references, for the purpose, as suggested by the references, of utilizing art recognized manners of controlling the breathability of the film and to achieve a desired degree of breathability in the film.  In view of the general teaching of Middlesworth et al., one having ordinary skill in the art would have been motivated to find more specific teaching regarding suitable stretching techniques.  Each of McAmish et al. and Brady et al. provide that additional specificity.   
Middlesworth et al. do not explicitly teach the molten web is configured to hit the surface of the chill roll within a distance of less than about 3 inches (claim 1) or less than or equal to about 1 inch (claim 30).

Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. with any one of the secondary references and to have configured the molten web of Middlesworth et al. to hit the surface of the chill roll within a distance of less than about 3 inches (claim 1) or less than or equal to about 1 inch (claim 30), as suggested by any one of the secondary references, for the purpose, as suggested by Cancio et al. ‘058 of using a gap known in the cast breathable film art to be effective at producing a film with a suitable amount of melt curtain stretch prior to further processing, or for the purpose, as suggested by Inazawa et al., of preventing necking-in of the film during casting, or for the purpose, as suggested by Cancio et al. ‘463, of reducing draw resonance and facilitating increased production rates, or for the purpose, as suggested by Hodgson, Jr., of producing a cast film in an art recognized suitable manner that reduces entrapment of gases between the film and the chill roll/drum and improve product quality.   
As set forth above, Middlesworth et al. individually disclose a basis weight of less than about 12 gsm and a strain at peak machine direction/elongation at break of “at least about 125%”.  The combination teaches and suggests the same claimed and disclosed process and employs the same claimed and disclosed materials in the same claimed and disclosed manner.  The instant specification appears to attribute the asserted improvement to physical properties, such as strain at peak machine direction and dart impact strength, to the casting limitation set forth in the claimed invention (paragraph [0027] of the published application).  This is presumably in comparison to what is described as convention embossing methods (Table 2) or 
As set forth above, the combination is understood to render the claims prima facie obvious.  Alternatively, Vignola et al. teach an analogous process for producing cast polyolefin films wherein the physical properties of the polyolefin films, such as dart impact strength and elongation properties, can be substantially improved with the addition of an interpolymer in an amount ranging from 0.1% to 25% (e.g. 2%, 5%, 10%) to the polyolefin (Abstract; paragraphs [0004], [0020], [0079], [0094], [0098], [0099], [0116], [0127], [0207] – tailor the results; Tables associated with Examples 10, 15 and 16 showing the amount of improvement relative to a base case that utilizes polyethylene alone).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. and Vignola et al. and to have added an interpolymer to the polyolefin/polyethylene of Middlesworth et al., as suggested by Vignola et al., for the purpose, as suggested by Vignola et al., of improving the mechanical/physical properties of the film of Middlesworth et al. (e.g. for suitable applications, to differentiate the product, to facilitate further reductions in basis weight). 
As to claims 2-5, Middlesworth et al. teach the polyolefin may comprise a metallocene linear low density polyethylene (col. 2, lines 6-20; col. 4, lines 64-67).
As to claim 6, Middlesworth et al. teach the polyolefin comprises polypropylene (col. 7, lines 48-55).

As to claim 8, Middlesworth et al. teach a particle size ranging from 0.5 – 5 microns (col. 6, lines 2-5).
As to claims 9-11, Middlesworth et al. teach the filler is calcium carbonate (col. 6, lines 10-12).
As to claims 12 and 13, the secondary references Drysdale et al., Inglis, DiPoto or Metz suggest casting the web against the roll either with a vacuum box or with an air knife.  The motivation to select either method as disclosed by the particular secondary reference as set forth above is the same as that set forth above.
As to claim 18, Middlesworth et al. teach stretching at 150-220°F (col. 9, lines 18-20)
As to claims 19 and 20, Middlesworth et al. teach annealing at 180-230 °F (col. 9, lines 18-20).
Regarding claims 23 and 31, Middlesworth et al. teach a process for making a microporous breathable film (Abstract; col. 1, lines 6-11; col. 2, lines 37-44) comprising the steps of extruding (col. 4, lines 31-37; Table 1a) a composition comprising a polyethylene (col. 4, lines 11-30) and calcium carbonate at amounts of at least about 50% wt. (col. 4, lines 23-27; col. 5, line 64-col. 6, line 37, 20-70% by weight; Examples 1-3, 50% by weight ) to form a molten web (Abstract; col. 2, lines 6-15; col. 4, lines 31-37; Table 1a), casting the molten web against a surface of a roll to form a monolayer (col. 4, lines 31-37), stretching the monolayer to form the microporous breathable film (col. 4, lines 12-16; col. 6, line 47-col. 7, line 1; Table 2); and annealing at 180-230 °F (col. 9, lines 18-20). Middlesworth et al. exemplify a basis weight of 12.1 gsm (Example 15, which is understood to be “less than about 12 gsm”) and disclose basis weights as low as about 10 gsm (Figure 1) and disclose strain at peak machine 
Middlesworth et al. teach casting the film, but do not explicitly teach the casting is performed by using an air knife, air blanket, a vacuum box, or a combination thereof, and without use of a nip in order to produce a quenched film.  However, each of Drysdale et al. (paragraph [0097]), Inglis (paragraph [0017]), DiPoto (Figure 7; col. 8, lines 16-40) and Metz (Abstract; Figures 1 and 2) teach analogous methods wherein the web is cast against a quenching cast roll without the use of a nipping roller, but with the use of a vacuum box and/or air knife instead.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Middlesworth et al. and any one of the secondary references and to have cast the film of Middlesworth upon a quenching casting roll without the use of a nip, but with a vacuum box and/or air knife, as suggested by any one of the secondary references, for the purpose, as suggested by the references, of pinning the film to the casting roll in order to effectively cool the film and in order to form a uniform film. 
Middlesworth et al. teach machine direction stretching and cross directional stretching, but do not teach intermeshing gear cross directional stretching (col. 6, lines 48-55).  However, McAmish et al. (paragraph [0023]) teach machine direction stretching and CD-IMG stretching utilized together, without MD-IMG stretching, and Brady et al. teach the cross-directional stretching performed on a film can be CD-IMG stretching (paragraphs [0075]-[0093]) with no MD-IMG required.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth and either one of McAmish et al. and Brady et al. and to have both MD stretched and CD-IMG stretching the film of Middlesworth et al., as suggested by the secondary 
Middlesworth et al. do not explicitly teach the molten web is configured to hit the surface of the chill roll within a distance of less than about 3 inches (claim 23) or less than or equal to about 1 inch (claim 31).
However, each of Cancio et al. ‘058 (paragraph [0075]), Inazawa et al. (Abstract; paragraphs [0027], [0043], [0048] and [0087]; Figures 1-6 and 9), Cancio et al. ‘463 (Abstract; col. 2, lines 15-46; claims 1-3) or Hodgson, Jr. (col. 1, line 10-col. 2, line 42; col. 4, lines 24-50; Example 1 – 1”) disclose analogous methods wherein the web is configured to hit the surface of the chill roll at a distance that is within or overlaps the claimed ranges.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. with any one of the secondary references and to have configured the molten web of Middlesworth et al. to hit the surface of the chill roll within a distance of less than about 3 inches (claim 23) or less than or equal to about 1 inch (claim 31), as suggested by any one of the secondary references, for the purpose, as suggested by Cancio et al. ‘058 of using a gap known in the cast breathable film art to be effective at producing a film with a suitable amount of melt curtain stretch prior to further processing, or for the purpose, as suggested by Inazawa et al., of preventing necking-in of the film during casting, or for the purpose, as suggested by Cancio et al. ‘463, of reducing draw resonance and facilitating increased production rates, or for the purpose, as suggested by Hodgson, Jr., of producing a cast film in an art recognized suitable manner that reduces entrapment of gases between the film and the chill roll/drum and improve product quality.   

As set forth above, the combination is understood to render the claims prima facie obvious.  Alternatively, Vignola et al. teach an analogous process for producing cast polyolefin films wherein the physical properties of the polyolefin films, such as dart impact strength and elongation properties, can be substantially improved with the addition of an interpolymer in an amount ranging from 0.1% to 25% (e.g. 2%, 5%, 10%) to the polyolefin (Abstract; paragraphs [0004], [0020], [0079], [0094], [0098], [0099], [0116], [0127], [0207] – tailor the results; Tables associated with Examples 10, 15 and 16 showing the amount of improvement relative to a base case that utilizes polyethylene alone).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. and Vignola et al. and to have added an interpolymer to the polyolefin/polyethylene of Middlesworth et al., as suggested by Vignola et al., for the purpose, as suggested by Vignola et al., of improving the mechanical/physical properties of the film of 
As to claim 25, Middlesworth et al. teach the film can be laminated to a support/fabric (col. 3, lines 35-65).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of either one of Brady et al. (US 2003/0168776) or McAmish et al. (US 2004/0157333) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-13, 18-20, 23, 25, 30 and 31 above and further in view of Lopatin (US 4,874,567).
As to claim 14, the combination teaches the method set forth above and includes cooling the film to quench it.  Middlesworth et al. do not teach cooling is maintained with cooling fluid passing through the roll.  However, Lopatin teaches an analogous method wherein the temperature of the fluid in the chill roll is controlled by circulating temperature controlled fluid through its core (col. 5, lines 28-32).
Therefore it would have been prima facie obvious to one having ordinary skill in the art to have combined the teaching of Middlesworth et al. and Lopatin and to have controlled the temperature of a fluid circulating through the core in the method of Middlesworth et al., as suggested by Lopatin, for the purpose, as suggested by the references of producing a film having a desired temperature.  Determining the temperature of the cooling fluid to facilitate appropriate heat exchange is understood to be a routine expedient and would have been readily optimized to achieve the desired film temperature.    

s 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Middlesworth et al. (H002000) in view of any one of Drysdale et al. (US 2011/0218316), Inglis (US 2006/0269710), DiPoto (US 5,558,930) or Metz (US 3,520,964) and in view of any one of Cancio et al. (US 2015/0328058), Inazawa et al. (US 2013/0099413), Cancio et al. (US 4,668,463) or Hodgson, Jr. (US 3,159,696) and in view of either one of Brady et al. (US 2003/0168776) or McAmish et al. (US 2004/0157333) alone or further in view of Vignola et al. (US 2012/0217682), as applied to claims 1-13, 18-20, 23, 25, 30 and 31 above, alone or further in view of Ueda (US 2010/0216963) and/or Brady et al. (US 2003/0168776).
As to claims 28 and 29, the combination teaches the method set forth above.  Middlesworth et al. do not teach the stretching is performed in a separate manufacturing process that is not in-line with formation of the quenched film (i.e. the stretching is performed offline). However, changing between continuous and batch processes is understood to be prima facie obvious (MPEP 2144.04 V E) in light of the other known form of the process. Alternatively, Ueda (paragraph [0228]) and Brady et al. (paragraphs [0075]-[0082] and [0093]; Figure 1) teach analogous processes wherein the stretching is performed offline.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Middlesworth et al. with Ueda and/or Brady et al. and to have performed MD and CD-IMG stretching in the method of Middlesworth et al. in an offline stretching process, as suggested by the secondary references, for the purpose, as suggested by the references of facilitating the production of a stretched film in an efficient and convenient manner (e.g. accounting for line speed differences, utilizing existing equipment found in an offline location).

Response to Arguments
	Applicant’s arguments filed March 5, 2021 have been fully considered, but are moot in view of the new grounds of rejection necessitated by the amendment to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742